DETAILED ACTION
Applicants response filed 01/04/22 to the office action dated 10/20/2021 are entered and considered. Claims 4 and 5 have been cancelled. Claims 1, 3, 7-16, and 18-24 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Wright on 02/10/2022.
	The application has been amended as follows:
	Claim 3 has been canceled.
	Claims 1, 7-16, and 18-24 have been allowed.
	Claim 1 has been rewritten as follows:
	
	Claim 1: A method for inducing CD4-CD8+ T cells in vitro, comprising the steps of:
differentiating pluripotent stem cells to give a cell culture comprising CD4-CD8- T cells and CD4+CD8+
removing CD4-CD8- cells and CD4-CD8+ cells from the cell culture obtained in step (1) to obtain a CD4+CD8+ enriched cell culture, wherein 5% or less of the cells are CD4-CD8- cells,
differentiating the CD4+CD8+ cells in the cell culture into CD4-CD8+ T cells,
wherein the CD8 antigen of the CD4-CD8+ T cells is a heterodimer composed of CD8α and CD8β chains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635